Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2628

                    JAMES E. ANDERSON, ET AL.,

                     Petitioners, Appellants,

                                     v.

               COMMISSIONER OF INTERNAL REVENUE,

                        Respondent, Appellee.


                 ON APPEAL FROM THE DECISION OF
                   THE UNITED STATES TAX COURT


                                  Before

                   Torruella, Lipez and Howard,
                         Circuit Judges.



     James E. Anderson and Cheryl J. Latos on brief pro se.
     Eileen J. O'Connor, Assistant Attorney General, Thomas J.
Clark and Kenneth W. Rosenberg on brief for appellee.



                              July 5, 2005
            Per Curiam.   After carefully considering the briefs and

record on appeal, we affirm for substantially the reasons stated by

the Tax Court.1   Among other problems, the appellants fail to show

that the statute categorizes their income as employee income.

'Proceeds' is not synonymous with 'gross proceeds'.     The amount of

compensation paid to one entitled to receive only a share of the

net proceeds from the sale of the catch depends on the size of the

catch, as required.

            The appellants have not presented a coherent account of

their interpretation of the regulation.      The amount of a share of

the catch, in their sense, must always depend on many factors other

than catch-size, e.g., the market and other conditions.

            Affirmed.   1st Cir. R. 27(c).




     1
         Accordingly, we deny oral argument.

                                 -2-